         Case 7:21-cv-00610-PMH Document 12 Filed 05/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JANE DOE,
                               Plaintiff,
                        v.                                     Case No. 7:21-cv-00610

 JUAN GONZALES AGENCY CORP.,
 ALLSTATE FINANCIAL SERVICES, LLC,
 ALLSTATE INSURANCE COMPANY, THE
 ALLSTATE CORPORATION, ALLSTATE
 LIFE INSURANCE COMPANY OF NEW                             MOTION FOR ADMISSION
 YORK, PAYROLLING PARTNER, INC., and                           PRO HAC VICE
 JUAN GONZALES individually,
                               Defendants.

       Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the Southern

and Eastern Districts of New York, I, Amanda S. McGinn, hereby move this Court for an Order

for admission to practice pro hac vice to appear as counsel for Defendants Allstate Financial

Services, LLC, Allstate Insurance Company, The Allstate Corporation, and Allstate Life Insurance

Company of New York in the above-captioned action.

       I am a member in good standing of the bar of the District of Columbia and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred, or denied admission or

readmission by any court. Pursuant to Local Rule 1.3, I have attached the required Declaration as

well as a Certificate of Good Standing from the District of Columbia Bar.

 Dated: May 10, 2021                         AKIN GUMP STRAUSS HAUER & FELD LLP

                                             /s/ Amanda S. McGinn
                                             Amanda S. McGinn
                                             2001 K Street N.W.
                                             Washington, DC 20006
                                             Telephone: (202) 887-4000
                                             Facsimile: (202) 887-4288
                                             amcginn@akingump.com

                                             Counsel for Defendants Allstate Financial Services, LLC,
                                             Allstate Insurance Company, The Allstate Corporation,
                                             and Allstate Life Insurance Company of New York
